LAUHJBWARY
NOT FOR PUBLICA'I`ION lN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

    

No. 29375
IN THE INTERMEDIATE coURT oF APPEALS §§
c L.'LT- ""Y”
oF THE STATE oF HAwAl 1 §§ ?§
§§ m
4 y §
sTATE oF HAwAII, P1aintiff-Appe11ee, ii
-v-S ¢ li
VINCENT M. YOSHIOKA, Defendant-Appellant pd §§
»»~*.

*L??

APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
HONOLULU DIVISION
(CASE NO. 1DTC-08-O46549)

SUMMARY DISPOSITION ORDER
(By: Nakamura, Chief Judge, Foley, and Fujise, JJ.)

Defendant-Appellant Vincent M. Yoshioka (Yoshioka)

appeals from the Judgment filed on May 8, 2009, in the District

Court of the First Circuit (district court).W Yoshioka was

convicted of the offense of excessive speeding, in violation of

Hawaii Revised Statutes (HRS) § 291C-105(a)(1)

(2007 & Supp.
2009).

Yoshioka's conviction was predicated on a police
officer's testimony regarding the speed reading from a laser gun
used by the officer to measure the speed of Yoshioka's vehicle.
Yoshioka objected to the officer's testimony regarding the laser

gun's speed reading on the grounds of lack of foundation and

improper expert testimony. The district court overruled the

objections and permitted the officer to testify about the speed
reading he obtained from the laser gun.

On appeal, Yoshioka argues that (1) the district court
erred in denying in part a motion to compel discovery; and (2)

the district court erred in convicting Yoshioka because an
inadequate foundation was laid to support the admission of

speed reading from the laser gun.

the

l/

The Honorable William A. Cardwell presided.

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

Plaintiff-Appellee State of Hawafi (State) concedes
that (1) under State v. Assaye, 121 Hawafi 204, 216 P.3d 1227
(2009), an insufficient foundation was laid to support the
admission of the laser gun's speed reading and (2) without that
evidence, there was insufficient evidence to convict Yoshioka.
We agree that Assaye is dispositive. Under Assaye, the district
court erred in admitting the officer's testimony regarding the
laser gun's speed reading. Without that testimony, there was
insufficient evidence to convict Yoshioka. Accordingly, we
reverse Yoshioka's conviction, which makes it unnecessary for us
to address Yoshioka's discovery claim.

IT IS HEREBY ORDERED that the Judgment filed on May 8,
2009, in the district court is reversed.

DATED: Honolulu, Hawafi, June 23, 2010.

On the briefs: dc ' w w
¢ ~ 

Taryn R. Tomasa Chief Judgel

Deputy Public Defender ,_,

for Defendant-Appellant Cé2;AQy¢z£?

Delanie D. Prescott-Tate Associate Judge

Deputy Prosecuting Attorney

City and County of Honolulu é2Z“Y_ ’é7 ia ~

for Plaintiff-Appellee ¢/ '
Associate Jud '